188 S.W.3d 128 (2006)
Steven B. BOLLINGER, Respondent,
v.
Glenda M. BOLLINGER, Appellant.
No. ED 85456.
Missouri Court of Appeals, Eastern District, Division Two.
April 4, 2006.
Daniel L. Mohs, St. Louis, MO, for Appellant.
Joseph S. Sanchez, Festus, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Glenda M. Bollinger (hereinafter, "Wife") and Steven B. Bollinger (hereinafter, "Husband") were married on September 22, 1978, and their marriage was dissolved on November 16, 2004. Wife appeals, claiming the trial court erred in dividing the marital property because the division was weighted too heavily in Husband's favor and the trial court failed to divide some marital property.
We have reviewed the briefs of the parties and the record on appeal.[1] The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  The joint motion taken with the case to dismiss this appeal is denied.